If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 7, 2022
                Plaintiff-Appellee,

v                                                                    No. 355210
                                                                     Kent Circuit Court
NATHAN SAMUEL BOARD,                                                 LC No. 19-003335-FC

                Defendant-Appellant.


Before: RIORDAN, P.J., and K. F. KELLY and SWARTZLE, JJ.

PER CURIAM.

        Defendant appeals as of right following his two convictions of first-degree murder,
MCL 750.316(1)(a) (premeditation), as guilty but mentally ill. The trial court sentenced defendant
as a second habitual offender, MCL 769.10, to concurrent life sentences without the possibility of
parole. We affirm.

                                      I. BACKGROUND FACTS

        This case arises out of defendant murdering Sarah Syrek’s parents by bludgeoning them
with a hammer. Defendant and Syrek were married, and they lived for a short time at a house
owned by Syrek’s parents in Michigan before defendant and Syrek moved to Arizona. Once their
relationship started to deteriorate, defendant moved back to Michigan. Because he was familiar
with the victims’ house, defendant was able to break in using a spare key that was kept under a
rock near the front door. Once he was inside, he murdered Syrek’s parents with a hammer and
then fled.

        Defendant was interviewed by the police on two occasions. In the first interview, the police
officers informed defendant of his Miranda1 rights, and he waived those rights and denied that he
was at the house on the night of the murders. The second interview occurred the next day and,



1
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


                                                -1-
again, the police officers informed defendant of his Miranda rights. Defendant again waived those
rights and immediately confessed to murdering Syrek’s parents.

       About 150 days after confessing to the murders, defendant initially was deemed
incompetent to stand trial. Defendant then moved to suppress his confession, arguing that he did
not knowingly waive his Miranda rights because he was mentally incompetent. The trial court
conducted a hearing and subsequently denied defendant’s motion, explaining as follows:

                 While acknowledging a lack of coercion in this case, defendant relies upon
         the argument that he did not fully understand the consequences of his waiver of
         rights. But requiring every defendant to have a detailed understanding of criminal
         procedure would be tantamount to a requirement that counsel be present for any
         interview, defendant’s own wishes notwithstanding. That is not the law, and a
         lawyerly understanding of the consequences of waiver is not necessary. The court’s
         consideration of the totality of the circumstances must be whether the statement
         was freely and voluntarily made from a reasonable person’s perspective.

                 Defendant encourages the court to find that, because he was deemed
         incompetent to assist in his defense, he must have been incompetent when he
         waived his Miranda rights. However, the standards for the two determinations are
         decidedly different. Assisting in one’s defense requires the ability to grasp the
         nature of the proceedings, digest legal advice and communicate openly with
         counsel. See MCL § 330.2020(1). A knowing and intelligent waiver of rights by
         the defendant before speaking with law enforcement demands less decision
         making. Here, defendant understood during his initial interview at the Sheriff’s
         department that he was detained by and speaking with “the police.” Further, before
         waiving his rights and giving his statement at the Kent County jail, he voluntarily
         stated his desire to “confess.” Defendant is aware that he is being questioned by
         law enforcement, and wants “to confess” to officers at the jail, indicating an
         understanding that his confession will carry consequences. His testimony at the
         evidentiary hearing that “voices in his mind” told him to confess lacks both
         credibility and legal effect. The court views his testimony with skepticism given
         the psychiatric report admitted by defendant where the evaluator notes the “absence
         of AVH (audio visual hallucinations.)” Further, as explained in Connelly,[2] a
         defendant hearing “voices” does not require the suppression of the confession
         absent evidence of police misconduct or overreach. Importantly, the ‘voices’ did
         not [advise] the defendant to sign the waiver of rights card or proceed without
         counsel, which could call into question whether the defendant “knowingly” waived
         his rights.     Following internal voices does not automatically equal an
         unconstitutional admission. [Citations omitted.]

       Defendant then was found competent to assist in his defense and stand trial. Defendant
requested a bench trial, and his confession was introduced as evidence. The trial court found



2
    Colorado v Connelly, 479 US 157; 107 S Ct 515; 93 L Ed 2d 473 (1986).


                                                -2-
defendant guilty but mentally ill of two counts of first-degree murder. Defendant now appeals,
challenging the trial court’s order denying his motion to suppress his statements.

                                         II. DISCUSSION

        “Questions of law relevant to a motion to suppress evidence are reviewed de novo.” People
v Keller, 479 Mich 467, 473; 739 NW2d 505 (2007) (quotation marks and citation omitted). “This
Court reviews for clear error a trial court’s factual findings in a ruling on a motion to suppress
evidence.” People v Clark, 330 Mich App 392, 415; 948 NW2d 604 (2019). “A trial court’s
factual findings are clearly erroneous when this Court is left with a definite and firm conviction
that the trial court made a mistake.” Id. Finally, a trial court’s ultimate decision whether to admit
evidence is reviewed for an abuse of discretion. Id.

       In Miranda,

       [t]he Supreme Court held that when an officer interrogates a person who is in
       custody, that person must be informed in clear and unequivocal terms that he has
       the right to remain silent and that anything that he says can be used against him in
       court. The Court also determined that the right to have counsel present during the
       interrogation is indispensable to the protection of the Fifth-Amendment right.
       Accordingly, a person in custody must also be advised that he has the right to
       consult a lawyer and have the lawyer present during interrogation, and that, if he
       cannot afford a lawyer, one will be appointed for him. [Id. at 415-416 (quotation
       marks and citations omitted).]

        “In subsequent decisions, the [United States] Supreme Court elaborated on what is required
for an effective waiver of the Miranda rights.” People v Daoud, 462 Mich 621, 633; 614 NW2d
152 (2000). Such a waiver must consist of the following two elements:

       First, the relinquishment of the right must have been voluntary in the sense that it
       was the product of a free and deliberate choice rather than intimidation, coercion,
       or deception. Second, the waiver must have been made with a full awareness of
       both the nature of the right being abandoned and the consequences of the decisions
       to abandon it. Only if the “totality of the circumstances” surrounding the
       interrogation reveal both an uncoerced choice and the requisite level of
       comprehension may a court properly conclude that the Miranda rights have been
       waived. [Moran v Burbine, 475 US 412, 421; 106 S Ct 1135; 89 L Ed 2d 410
       (1986).]

         “The ‘totality of the circumstances’ approach referred to in Moran requires an inquiry into
all the circumstances surrounding the interrogation.” Daoud, 462 Mich at 634. This includes the
suspect’s “age, experience, education, background, and intelligence, and into whether he has the
capacity to understand the warnings given him, the nature of his Fifth Amendment rights, and the
consequences of waiting those rights.” Fare v Michael C, 442 US 707, 725; 99 S Ct 2560; 61 L
Ed 2d 197 (1979). Fare sets forth “an objective standard for determining whether Miranda rights
are validly waived.” Daoud, 462 Mich at 634.




                                                -3-
        Concerning the first element of the Miranda inquiry, “whether a waiver of Miranda rights
is voluntary depends on the absence of police coercion.” Id. at 635. Furthermore, “the
relinquishment of the right must have been voluntary in the sense that it was the product of a free
and deliberate choice rather than intimidation, coercion or deception.” Connelly, 479 US at 170
(cleaned up).

       During the hearing on defendant’s motion to suppress, defendant stated that the confession
“was voluntary,” and he acknowledged that there was no police coercion. Similarly, on appeal,
defendant concedes that his confession was “voluntary in the sense that there was no police
coercion.” Given this concession, we need not address the voluntariness element of the Miranda
inquiry. See People v Carter, 462 Mich 206, 214; 612 NW2d 144 (2000) (discussing waiver).3

        Regardless, we note that the video recording of the interviews with defendant confirms that
defendant was not coerced into providing his confession.4 Defendant stated that he would “like to
confess” before the second interview actually started, and there is nothing to otherwise suggest
police coercion. Therefore, given that both parties acknowledged that there was no coercion, and
the video confirms that defendant voluntarily offered his confession, we are not left with a definite
and firm conviction that the trial court made a mistake by finding that defendant voluntarily waived
his Miranda rights.

        Concerning the second element of the Miranda inquiry, “determining whether a suspect’s
waiver was knowing and intelligent requires an inquiry into the suspect’s level of understanding,
irrespective of police behavior.” Daoud, 462 Mich at 636. “To knowingly waive Miranda rights,
a suspect need not understand the ramifications and consequences of choosing to waive or exercise
the rights that the police have properly explained to him. . . . Thus, lack of foresight is insufficient
to render an otherwise proper waiver invalid.” Id. (cleaned up). “To establish a valid waiver, the
state must present evidence sufficient to demonstrate that the accused understood that he did not
have to speak, that he had the right to the presence of counsel, and that the state could use what he
said in a later trial against him.” Id. at 637 (cleaned up). “Whether a statement was voluntary is
determined by examining police conduct, but the determination whether it was made knowingly
and intelligently depends, in part, on the defendant’s capacity.” People v Tierney, 266 Mich App
687, 707-708; 703 NW2d 204 (2005).



3
  Defendant nonetheless argues that “the trial court omitted fully one-half of the inquiry as to
voluntariness,” which created a clear legal error. This argument fails. The second half of the
Miranda “voluntariness” inquiry to which defendant refers is actually the “knowingly” element of
the Miranda inquiry. In other words, as explained, the Miranda inquiry concerns two elements:
(1) voluntariness, which essentially concerns the absence of police coercion or deception; and (2)
knowingly, which essentially concerns awareness of the Miranda rights themselves.
4
 The video recording of the interviews that was initially given to this Court was difficult to view.
We asked the parties at oral argument to submit a different video, and the prosecutor promptly did
so. After viewing this video, we easily conclude that the police engaged in no coercion
whatsoever. To the contrary, the police slowly and carefully explained the Miranda rights to
defendant during each interview, and he signed a waiver each time.


                                                  -4-
       Defendant argues that the trial court erred by not analyzing his mental capacity, his
psychiatric history, or his medication history because such facts were part of the totality of the
circumstances. We do not necessarily agree that the trial court disregarded these facts in its
opinion, but in any event, we conclude that the trial court did not clearly err by finding that
defendant knowingly waived his Miranda rights.

          “[T]he United States Supreme Court does not equate a ‘knowing and intelligent’ waiver of
Miranda rights with a wise or lawyer-inspired decision to waive those rights.” Daoud, 462 Mich
at 643. “Rather, the only inquiry with regard to a knowing an intelligent waiver of Miranda rights
is . . . whether the defendant understood that he did not have to speak, that he had the right to the
presence of counsel, and that the state could use what he said in a later trial against him.” Id.
at 643-644 (quotation marks and citation omitted).

        The trial court was presented with the video footage of defendant’s interviews, and it
witnessed defendant state that he wanted to confess without being solicited, as well as his clear
affirmation that he understood his Miranda rights. Defendant did not manifest, from his words or
actions, any lack of comprehension of what was said to him or what was occurring. To the
contrary, the fact that defendant denied being present in the house on the night of the murders
during the first interview but then confessed to the murders during the second interview indicates
that he was aware of the fact that communicating his guilt to the police could have negative
ramifications. Otherwise, he presumably would not have lied to the police during the first
interview. In addition, the interviewing detectives testified that defendant appeared to be coherent
and able to engage in appropriate dialogue. Indeed, defendant was able to construct a coherent
narrative of the night in question, along with speaking at length about his childhood and the family
in which he was raised. Moreover, a medical evaluation provided that “there was no reason to
suggest that [defendant] would not be capable of understanding information pertaining to this his
case,” even if he could not effectively assist his own counsel in his defense at trial. These facts
provide ample support for the trial court’s finding that defendant knowingly waived his Miranda
rights.

        Defendant suggests that because forensic examiners respectively determined in November
2018 and February 2019 that he was incompetent5 to stand trial because he was not receiving
sufficient treatment at the time, it follows that his waiver of Miranda rights—which occurred
before this timeframe—was not knowingly made. We disagree. Whether a defendant is competent
to stand trial concerns the capacity of the defendant to assist his defense. See MCL 330.2020(1).
It is a separate question from whether a defendant knows about his Miranda rights. Thus, a
defendant may be temporarily found incompetent to stand trial but nonetheless also be able to
knowingly waive his or her Miranda rights. See, e.g., Umana v State, 447 SW3d 346, 357 (Tx Ct
App, 2014) (ruling that the defendant properly waived his Miranda rights notwithstanding that he
was later found incompetent to stand trial). Here, as explained previously, the totality of the




5
    Defendant was found competent to stand trial on April 1, 2019.



                                                -5-
circumstances shows that defendant knowingly waived his Miranda rights, and the subsequent,
temporary findings of incompetency do not defeat those circumstances.6

       Accordingly, given the circumstances surrounding the waiver of his Miranda rights and
the accompanying confession, we are not left with a definite and firm conviction that the trial court
erred by finding that defendant knowingly waived those rights.

                                       III. CONCLUSION

       The trial court did not clearly err by finding that defendant voluntarily and knowingly
waived his Miranda rights, and therefore it did not abuse its discretion by denying defendant’s
motion to suppress. We affirm.



                                                              /s/ Michael J. Riordan
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Brock A. Swartzle




6
 We note that both forensic examiners opined in their respective reports that defendant “had the
capacity to understand the nature and object of the proceedings against him.” If defendant had the
capacity to understand the nature of the proceedings, it seemingly follows that he also had the
capacity to understand basic Miranda rights, such as the right to remain silent.


                                                -6-